PLACEMENT AGENCY AGREEMENT
September 17, 2009
Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660
Ladies and Gentlemen:
     Majesco Entertainment Company, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions of this Placement Agency Agreement
(this “Agreement”), to issue and sell an aggregate of up to $9.63 million in
shares (the “Shares”) of its Common Stock, $0.001 par value per share (the
“Common Stock”), directly to various investors (collectively, the “Investors”)
pursuant to the Subscription Agreements in the form attached as Exhibit B hereto
(the “Subscription Agreements” and each, a “Subscription Agreement”). The
Company hereby confirms its agreement with the Placement Agent (as defined
below) as follows:
Section 1. Agreement to Act as Placement Agent.
     (a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company and Roth Capital Partners, LLC (“Roth Capital”),
Roth Capital shall be the Company’s exclusive placement agent (in such capacity,
the “Placement Agent”), on a best efforts basis, in connection with the issuance
and sale by the Company of the Shares in the proposed takedown from a shelf
registration statement on Form S-3, including the exhibits thereto, as amended
at the date of this Agreement (Registration Statement No. 333-159980) (the
“Registration Statement”), with the terms of such takedown to be subject to
market conditions and negotiations between the Company, Roth Capital and the
prospective Investors (such takedown shall be referred to herein as the
“Offering”). As compensation for services rendered, and provided that any of the
Shares are sold to Investors in the Offering, on the Closing Date (as defined
below) of the Offering, the Company shall pay to the Placement Agent an amount
equal to (a) 6.5% and 1.0% (non-accountable) (for a total of 7.5%) of the gross
proceeds received by the Company from the sale of the Shares; and (b) the
Placement Agent’s out-of-pocket expenses and legal expenses in excess of
$20,000, up to a maximum of $30,000 for legal expenses. Any expenses in excess
of $60,000 in the aggregate shall require prior written approval of the Company.
Air travel must be coach or economy class.
     This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Shares, and the Placement Agent shall have no authority
to bind the Company. The Placement Agent shall act on a best efforts basis to
solicit offers to purchase the Shares and to procure performance by the
Investors in the Shares; provided, however, that the Placement Agent does not
guarantee that it will be able to raise new capital in the prospective Offering.
The Company acknowledges that any advice given by Roth Capital to the Company is
solely for the benefit and use of the Board of Directors of the Company and may
not be used, reproduced, disseminated, quoted or referred to, without the
Placement Agent’s prior written consent. The Placement Agent may, with the prior
written consent of the Company, retain other brokers or dealers to act as
sub-agents on its behalf in connection with any Offering.
          (b) The term of the Placement Agent’s exclusive engagement (the
“Engagement Period”) will be six months; however, the Company may terminate the
engagement at any time upon thirty (30) days written notice to the Placement
Agent. Upon termination, the Placement Agent will be entitled to collect all
fees earned and, to the extent provided herein, to be reimbursed for expenses
incurred through the date of termination. Notwithstanding anything to the
contrary contained herein, in no event shall Roth

1



--------------------------------------------------------------------------------



 



be entitled to any commission with respect to any sales of securities to any
person or entity after the termination of the Engagement Period; provided,
however, that if the Offering is not consummated during the Engagement Period
and during the six (6) months following termination of this Agreement the
Company completes an offering of its securities with any person introduced by
Roth during the Engagement Period, the Company agrees to pay Roth upon the
closing of such transaction the full cash fee in the amount that would otherwise
have been payable to Roth had such transaction occurred during the Engagement
Period. Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent or its affiliates to pursue, investigate, analyze, invest in, or
engage in investment banking, financial advisory or any other business
relationship with entities or persons other than the Company.
Section 2. Representations, Warranties and Agreements of the Company.
     The Company hereby represents, warrants and covenants to the Placement
Agent as of the date hereof, and as of the Closing Date of the Offering, as
follows:
     (a) Securities Law Filings. The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement, which became
effective on August 28, 2009, for the registration under the Securities Act of
1933, as amended (the “Act”), of the Shares. On the date of the filing of the
Registration Statement and the date on which the Registration Statement became
effective, the Company met the requirements for use of Form S-3 under the Act.
The Registration Statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Act and complies in all other material respects with said Rule. The
Company will file with the Commission pursuant to Rule 424(b) under the Act a
supplement to the form of prospectus included in the Registration Statement
relating to a placement of the Shares and the plan of distribution thereof and
the Company has advised the Placement Agent of all further material information
(financial and other) with respect to the Company to be set forth therein. Such
prospectus, in the form in which it appears in the Registration Statement, is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b), is hereinafter called a “Prospectus Supplement.” Any reference
herein to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or Prospectus Supplement, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement and prior to the time of the
Closing (as defined below), or the issue date of the Base Prospectus or the
Prospectus Supplement, as the case may be, deemed to be incorporated therein by
reference. All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
the Registration Statement or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement or the Prospectus
Supplement, as the case may be.
     (b) No Stop Order. No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

2



--------------------------------------------------------------------------------



 



     (c) Compliance with Applicable Regulations. The Registration Statement (and
any further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Each of the Base
Prospectus and the Prospectus Supplement, as of its respective date, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder. Each of the Base Prospectus and
the Prospectus Supplement, as amended or supplemented, did not and will not
contain as of the effective date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they became effective or were filed
with the Commission, as the case may be, conformed in all material respects to
the requirements of the Exchange Act and the applicable rules and regulations of
the Commission thereunder, and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Base Prospectus or Prospectus Supplement
prior to the Closing, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein not misleading. Notwithstanding the foregoing, the Company
makes no representations or warranties as to the information contained in or
omitted from the Prospectus Supplement or any amendment thereof or supplement
thereto in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of the Placement Agent specifically for use in
the Registration Statement or the Prospectus Supplement. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the effective date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission.
     (d) Reports and Documents, etc. There are no documents required to be filed
with the Commission in connection with the transaction contemplated hereby that
(x) have not been filed as required pursuant to the Act or (y) will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.
     (e) Offering Materials Furnished to the Placement Agent. The Company has
delivered, or will as promptly as practicable deliver, to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.
     (f) Distribution of Offering Material. The Company has not distributed and
will not distribute, prior to the Closing Date, any offering material in
connection with the offering and sale of the Shares other than the Base
Prospectus and the Prospectus Supplement or the Registration Statement and
copies of the documents incorporated by reference therein. For the avoidance of
doubt, any other material prepared and distributed solely by the Placement Agent
is not deemed to be distributed by the Company for purposes of this paragraph
(f).

3



--------------------------------------------------------------------------------



 



     (g) The Placement Agency Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnification and contribution hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
     (h) Authorization of the Shares. The Shares have been duly authorized for
issuance and sale, and the Shares, when issued and delivered by the Company to
the Investors against payment therefor pursuant to this Agreement and the
Subscription Agreements, will be validly issued, fully paid and nonassessable.
     (i) No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Base Prospectus and in any Prospectus
Supplement: (i) there has been no material adverse change or effect, or any
development that could reasonably be expected to result in a material adverse
change or effect, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects of the Company and the Subsidiaries (as
defined below) taken as a whole (any such change or effect, where the context so
requires, is called a “Material Adverse Change” or a “Material Adverse Effect”);
(ii) the Company and the Subsidiaries have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
capital stock or repurchase or redemption by the Company of any class of capital
stock.
     (j) Independent Accountants. McGladrey & Pullen, LLP and Goldstein Golub
Kessler LLP, which have expressed their opinions with respect to the financial
statements (which term as used in this Agreement includes the related notes and
schedules thereto) and supporting schedules filed with the Commission as a part
of the Registration Statement and incorporated by reference in the Prospectus
Supplement, are independent registered public accounting firms as required by
the Act and the Exchange Act.
     (k) Preparation of the Financial Statements. The financial statements filed
with the Commission as a part of the Registration Statement or included or
incorporated by reference in the Base Prospectus or Prospectus Supplement
present fairly in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified therein.
The supporting exhibits and schedules included in the Registration Statement, if
any, present fairly the information required to be stated therein subject to the
normal year-end adjustments which are not expected to be material in amount. The
assumptions used in preparing the pro forma financial statements, if any,
provide a reasonable basis for presenting the significant effects attributable
to the transactions or events described therein, any related pro forma
adjustments comply with Regulation G and give appropriate effect to the
assumptions, and the pro forma columns and reconciliations therein reflect the
proper application of adjustments to the corresponding historical financial
statements. Such financial statements and supporting schedules, if any, have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”), as applicable, applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto and comply in all material respects with the Act, the
Exchange Act and the applicable rules and regulations of the Commission
thereunder. No other financial statements or supporting schedules or exhibits
are required by the Act or the rules and regulations of the Commission
thereunder to be included in the Registration Statement or the Prospectus
Supplement.

4



--------------------------------------------------------------------------------



 



     (l) Incorporation and Good Standing. Each of the Company and its
subsidiaries set forth in Exhibit C hereto (the “Subsidiaries”) has been duly
organized and is validly existing and, as applicable, is a corporation in good
standing under the laws of its jurisdiction of incorporation with full corporate
power and authority to own its properties and other assets and conduct its
business as described in the Prospectus Supplement, and is duly qualified or
licensed to do business as a foreign corporation and, as applicable, is in good
standing under the laws of each jurisdiction which requires such qualification
or license, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.
     (m) Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Registration
Statement and in each Prospectus Supplement (other than for issuances after the
dates thereof, if any, pursuant to employee benefit plans described in any
Prospectus Supplement or upon exercise of outstanding options or warrants
described in any Prospectus Supplement). The Shares conform in all material
respects to the description thereof contained in the Base Prospectus and the
Prospectus Supplement. As of September 15, 2009, there were 32,134,729 shares of
Common Stock outstanding. Since such date, the Company has not issued any
securities other than (i) Common Stock of the Company pursuant to the exercise
of previously outstanding options in connection with the Company’s employee
stock purchase and option plans (the “Plans”), outstanding warrants and other
outstanding obligations, and (ii) options granted pursuant to the Plans in the
ordinary course of business consistent with past practice, in each case as
disclosed in the Base Prospectus and each Prospectus Supplement. All the issued
and outstanding shares of the capital stock of the Company and the Subsidiaries
have been duly authorized and validly issued, are fully paid and nonassessable
and have been issued in compliance, in all material respects, with federal and
state securities laws, as applicable. Except as set forth in the Base Prospectus
and each Prospectus Supplement, all of the outstanding shares of capital stock
of the Subsidiaries are owned, directly or indirectly, by the Company. None of
the outstanding shares of capital stock of the Company or any Subsidiary were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities. There are no authorized
or outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any
Subsidiary other than those described in the Base Prospectus and each Prospectus
Supplement. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options, warrants or other rights granted
thereunder, set forth in the Base Prospectus and the Prospectus Supplement
accurately and fairly presents the information required by the Act to be shown
with respect to such plans, arrangements, options and rights. Except as set
forth in the Base Prospectus or in any Prospectus Supplement, the Company does
not have any subsidiaries or own directly or indirectly any of the capital stock
or other equity or long-term debt securities or have any equity interest in any
other person.
     (n) Stock Exchange Listing. The Common Stock is registered under the
Exchange Act and is listed on the NASDAQ Capital Market (“NASDAQ”), and the
Company has taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
suspending from trading the Common Stock from NASDAQ, nor has the Company
received any information suggesting that the Commission or FINRA is
contemplating terminating or suspending such registration or quotation.
     (o) No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Shares.
     (p) No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in

5



--------------------------------------------------------------------------------



 



stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Shares.
     (q) Blue Sky; FINRA Matters. The Shares have been or will be qualified for
sale under the securities laws of such jurisdictions (United States and foreign)
as the Placement Agent and the Investors determine, or are or will be exempt
from the qualification and broker-dealer requirements of such jurisdictions.
Any certificate signed by an officer of the Company and delivered to the
Placement Agent in connection herewith or in connection with the Offering shall
be deemed to be a representation and warranty by the Company to the Placement
Agent as to the matters set forth therein.
Section 3. Delivery and Payment.
     No later than the day following execution of each Investor’s respective
Subscription Agreement, each Investor will remit by wire transfer to an escrow
account designated by the Company an amount equal to the aggregate purchase
price for the Shares purchased by such Investor as set forth on the signature
page to the Subscription Agreement entered into between the Company and each of
the Investors. At 10:00 a.m., California time or at such other time on the
Closing Date as may be agreed upon by the Company and the Placement Agent (the
“Closing Date”), the Company shall deliver to each Investor the Shares purchased
by such Investor via the Depository Trust Company’s (“DTC”) Deposit or
Withdrawal at Custodian system via the DTC instructions set forth on the
signature page of such Investor’s Subscription Agreement, such Shares to be
registered in such name or names as designated by the Investor on the signature
page to the Subscription Agreement. The closing of the takedown (the “Closing”)
shall take place at the Company’s principal executive offices or at the offices
of the Company’s legal counsel. All actions taken at the Closing shall be deemed
to have occurred simultaneously.
Section 4. Covenants of the Company.
     The Company further covenants and agrees with the Placement Agent as
follows:
     (a) Registration Statement Matters. During the period beginning on the date
hereof and ending at the time of the Closing (such period being referred to
herein as the “Prospectus Delivery Period”), the Company agrees to advise the
Placement Agent promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to the Prospectus Supplement or any amended Prospectus Supplement
has been filed and to furnish the Placement Agent with copies thereof; to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of the Prospectus Supplement;
to advise the Placement Agent, promptly after it receives notices thereof (i) of
any request by the Commission to amend the Registration Statement or to amend or
supplement the Prospectus Supplement or for additional information and (ii) of
the issuance by the Commission, of any stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or any
order directed at any Incorporated Document or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or Prospectus Supplement or for additional information;
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of the Base Prospectus or

6



--------------------------------------------------------------------------------



 



Prospectus Supplement or suspending any such qualification, promptly to use its
reasonable best efforts to obtain the withdrawal of such order.
     (b) Blue Sky Compliance. The Company will cooperate with the Placement
Agent and the Investors in endeavoring to qualify the Shares for sale or satisfy
any applicable exemption(s) for sale of the Shares under the securities laws of
such jurisdictions (United States and foreign) as the Placement Agent and the
Investors may reasonably request, and will furnish such information and execute
such applications and documents as may be reasonably required for that purpose;
provided that the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent, and provided further that the Company shall not be required to produce
any new disclosure document other than the Prospectus Supplement. The Company
will, from time to time, prepare and file such statements, reports and other
documents as are or may be required to continue such qualifications in effect
for so long a period as the Placement Agent may reasonably request for
distribution of the Shares.
     (c) Amendments and Supplements to the Prospectus Supplement and Other
Securities Act Matters. The Company will comply with the Act and the Exchange
Act, and the rules and regulations of the Commission thereunder, so as to permit
the completion of the distribution of the Shares as contemplated in this
Agreement, the Base Prospectus and any Prospectus Supplement. If during the
Prospectus Delivery Period, any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent or
counsel for the Placement Agent, it becomes necessary to amend or supplement the
Base Prospectus or any Prospectus Supplement in order to make the statements
therein, in the light of the circumstances existing at the time the Prospectus
Supplement is delivered to a purchaser, not misleading, or, if it is necessary
at any time to amend or supplement the Base Prospectus or any Prospectus
Supplement to comply with any law, the Company promptly will prepare and file
with the Commission, and furnish at its own expense to the Placement Agent and
to dealers, an appropriate amendment to the Registration Statement or supplement
to the Base Prospectus or any Prospectus Supplement so that the Prospectus
Supplement as so amended or supplemented will not, in the light of the
circumstances existing at the time it is so delivered, be misleading, or so that
the Base Prospectus or any Prospectus Supplement will comply with such law.
Before amending the Registration Statement or supplementing the Base Prospectus
in connection with the Offering, the Company will furnish the Placement Agent
with a copy of such proposed amendment or supplement, allow the Placement Agent
a reasonable amount of time to review such proposed amendment or supplement and
will not file any amendment or supplement to which the Placement Agent
reasonably objects in writing, including via electronic mail.
     (d) Copies of any Amendments and Supplements to the Prospectus Supplement.
The Company agrees to furnish the Placement Agent, without charge, during the
Prospectus Delivery Period, as many copies of the Base Prospectus and Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents) as the Placement Agent may reasonably request.
     (e) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Shares sold by it in the manner described under the caption “Use of
Proceeds” in the Registration Statement or the applicable Prospectus Supplement.
     (f) Transfer Agent. The Company shall engage and maintain, at its expense,
a registrar and transfer agent for the Common Stock.
     (g) Earnings Statement. As soon as practicable and in accordance with
applicable requirements under the Act, but in any event not later than 18 months
after the Closing Date of the Offering, the Company will make generally
available to its security holders and to the Placement Agent

7



--------------------------------------------------------------------------------



 



an earnings statement, covering a period of at least 12 consecutive months
beginning after the Closing Date, that satisfies the provisions of Section 11(a)
and Rule 158 under the Act.
     (h) Periodic Reporting Obligations. During the Prospectus Delivery Period,
the Company shall duly file, on a timely basis, with the Commission all reports
and documents required to be filed under the Exchange Act within the time
periods and in the manner required by the Exchange Act.
     (i) Lock-Up Period.  Until and through the close of trading on November 30,
2009 (the “Lock-Up Period”), the Company will not directly or indirectly,
(1) offer to sell, hypothecate, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase (to the extent such
option or contract to purchase is exercisable within one year from the Closing
Date), purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Exchange Act,
with respect to, any shares of Common Stock, or any securities convertible into
or exercisable or exchangeable for shares of Common Stock; (2) file or cause to
become effective a registration statement under the Securities Act relating to
the offer and sale of any shares of Common Stock or securities convertible into
or exercisable or exchangeable for shares of Common Stock or (3) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clauses (1), (2) or (3) above is to be settled by delivery of
shares of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agent (which consent may be withheld
in its sole discretion), other than (i) the Shares to be sold hereunder,
(ii) the issuance of employee stock options or shares of restricted stock
pursuant to equity compensation plans adopted prior to the date of this
Agreement, (iii) issuances of shares of Common Stock upon the exercise of
options or warrants or to satisfy other pre-existing issuance obligations
disclosed in the Company’s periodic filings with the Commission prior to the
date of this Agreement or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement; and
(iv) the issuance by the Company of any shares of Common Stock, upon five
(5) business days notice to the Placement Agent, as consideration for mergers,
acquisitions, other business combinations, or strategic alliances, occurring
after the date of this Agreement (collectively, the “Lock-Up Restrictions”). 
Notwithstanding the foregoing, for the purpose of allowing the Placement Agent
to comply with NASD Rule 2711(f)(4), or the applicable successor FINRA Rule when
published, if (1) during the last 17 days of the Lock-Up Period, the Company
releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the
18-day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless the Placement Agent waives, in writing,
such extension.  The Placement Agent agrees to waive such extension if the
provisions of NASD Rule 2711(f)(4) (or any applicable successor rule) are not
applicable to the Offering. The Company agrees not to accelerate the vesting of
any option or warrant or other contractual right or the lapse of any repurchase
right prior to the expiration of the Lock-Up Period.
     (j) Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem reasonably necessary or appropriate to consummate the Offering, all of
which will be in form and substance reasonably acceptable to the Placement
Agent, the Investors and the Company. The Company agrees that the Placement
Agent may rely upon, and is a third party beneficiary of, the representation and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in the Offering.

8



--------------------------------------------------------------------------------



 



Section 5. Conditions of the Obligations of the Placement Agent.
     The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date of the
Offering as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:
     (a) Compliance with Registration Requirements; No Stop Order; No Objection
from FINRA. Each Prospectus Supplement shall have been duly filed with the
Commission in accordance with Rule 424(b); no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no order preventing or suspending the use of any
Prospectus Supplement shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission; no order having the
effect of ceasing or suspending the distribution of the Shares or any other
securities of the Company shall have been issued by any securities commission,
securities regulatory authority or stock exchange and no proceedings for that
purpose shall have been instituted or shall be pending or, to the knowledge of
the Company, contemplated by any securities commission, securities regulatory
authority or stock exchange; all requests for additional information on the part
of the Commission shall have been complied with; and FINRA shall have raised no
objection to the fairness and reasonableness of the placement agency terms and
arrangements.
     (b) Corporate Proceedings. All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Prospectus Supplement, and the registration, authorization, issue, sale and
delivery of the Shares, shall have been reasonably satisfactory to the Placement
Agent’s counsel, and such counsel shall have been furnished with such papers and
information as they may reasonably have requested to enable them to pass upon
the matters referred to in this Section 5.
     (c) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date, there shall not have occurred any
Material Adverse Change or Material Adverse Effect, which, in the reasonable
judgment of the Placement Agent, makes it impracticable or inadvisable to
proceed with the Offering on the terms and in the manner contemplated by the
applicable Prospectus Supplement.
     (d) Opinion of Counsel for the Company. The Placement Agent shall have
received on the Closing Date of the Offering, and the Company shall cause to be
delivered to the Placement Agent an opinion of legal counsel to the Company in
customary form, dated the Closing Date, addressed to the Placement Agent.
     (e) Accountants’ Comfort Letter. The Placement Agent shall have received on
the Closing Date and the Company shall cause to be delivered to the Placement
Agent a letter from Amper, Politziner & Mattia LLP and McGladrey & Pullen, LLP
(or the Company’s then current independent auditors), addressed to the Placement
Agent, dated as of the Closing Date, in customary form. The letter shall not
disclose any change in the condition (financial or otherwise), earnings,
operations, business or prospects of the Company from that set forth in the
Registration Statement or the applicable Prospectus Supplement, which, in the
reasonable judgment of the Placement Agent, is material and adverse and that
makes it, in the reasonable judgment of the Placement Agent, impracticable or
inadvisable to proceed with the public offering of the Shares as contemplated by
such Prospectus Supplement.

9



--------------------------------------------------------------------------------



 



     (f) Officers’ Certificate. The Placement Agent shall have received on the
Closing Date a certificate of the Company, in a form satisfactory to the
Placement Agent, dated as of the Closing Date signed by the Chief Executive
Officer and Chief Financial Officer of the Company, to the effect that:
     (i) The representations and warranties of the Company in this Agreement are
true and correct, as if made on and as of the Closing Date, and the Company has
complied with all the agreements and satisfied in all material respects all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or the Prospectus Supplement has
been issued and no proceedings for that purpose have been instituted or are
pending or, to the Company’s knowledge, threatened under the Act; no order
having the effect of ceasing or suspending the distribution of the Shares or any
other securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;
     (iii) When the Registration Statement became effective and at all times
subsequent thereto up to the delivery of such certificate, the Registration
Statement, the Base Prospectus and each Prospectus Supplement and any amendments
or supplements thereto, and Incorporated Documents, when such documents became
effective or were filed with the Commission, contained all material information
required to be included therein by the Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and in all material respects conformed to the requirements of the Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the Base
Prospectus and the Prospectus Supplement, and any amendments or supplements
thereto, did not and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that the preceding representations and
warranties contained in this paragraph (iii) shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by the Placement Agent expressly for use therein),
and, since the effective date of the Registration Statement, there has occurred
no event required by the Act and the rules and regulations of the Commission
thereunder to be set forth in an amended or supplemented Prospectus Supplement
which has not been so set forth;
     (iv) Subsequent to the respective dates as of which information is given in
the Registration Statement, the Base Prospectus and each Prospectus Supplement,
there has not been: (a) any Material Adverse Change; (b) any transaction that is
material to the Company and the Subsidiaries taken as a whole, except
transactions entered into in the ordinary course of business; (c) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect; and

10



--------------------------------------------------------------------------------



 



     (v) The Company has been subject to continuous disclosure requirements of
the Exchange Act for a period of at least 12 calendar months immediately
preceding the filing of the Registration Statement, has timely filed all reports
required of it to be filed under the Exchange Act during the past 12 calendar
months and the portion of the month in which the Registration Statement was
filed, and as of the date of the Base Prospectus and each Prospectus Supplement
is currently in compliance with such obligations.
     (g) Listing. The Common Stock (including the Shares) is registered under
the Exchange Act and is or will as of the Closing Date be listed on NASDAQ, and
the Company has taken no action designed to, or likely to have the effect of
terminating the registration of the Shares under the Exchange Act or suspending
from trading the Shares on NASDAQ, nor has the Company received any written
information suggesting that the Commission or the FINRA is contemplated
terminating such registration or quotation.
     (h) Compliance with Prospectus Delivery Requirements. The Company shall
have complied with the provisions of Sections 4(c) and (d) hereof with respect
to the furnishing of Prospectus Supplements.
     (i) Lock-Up Agreements. Each of the Company’s officers and directors shall
execute and deliver a Lock-Up Agreement, in a form satisfactory to the Placement
Agent, restricting the transfer or other disposition of any shares of Common
Stock of the Company or securities convertible into, exchangeable, or
exercisable for Common Stock of the Company held of record or beneficially by
such officers and directors, until November 30, 2009.
     (j) Additional Documents. On or before the Closing Date, the Placement
Agent and counsel for the Placement Agent shall have received such information
and documents as they may reasonably require for the purposes of enabling them
to pass upon the issuance and sale of the Shares as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied in all
material respects when and as required to be satisfied, this Agreement may be
terminated by the Placement Agent by notice to the Company signed by the
Placement Agent at any time on or prior to the Closing Date, which termination
shall be without liability on the part of any party to any other party, except
that Section 6 (Payment of Expenses), Section 7 (Reimbursement of Placement
Agent’s Expenses), Section 8 (Indemnification and Contribution) and Section 10
(Representations and Indemnities to Survive Delivery) shall at all times be
effective and shall survive such termination.
Section 6. Payment of Expenses.
     The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation: (i) all
expenses incident to the issuance, delivery and qualification of the Shares
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock; (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Shares; (iv) all fees and expenses of the Company’s counsel, independent public
or certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus,
any Preliminary Prospectus and each Prospectus Supplement, and all amendments
and supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or verifying or obtaining exemptions

11



--------------------------------------------------------------------------------



 



from the qualification or registration of) all or any part of the Shares for
offer and sale under the state securities or blue sky laws, and, if requested by
the Placement Agent, preparing and printing a “Blue Sky Survey,” an
“International Blue Sky Survey” or other memorandum, and any supplements
thereto, advising the Placement Agent of such qualifications, registrations and
exemptions; (vii) the filing fees incident to, and the reasonable fees and
expenses of counsel for the Placement Agent in connection with, the review and
approval by FINRA of the Placement Agent’s participation in the offering and
distribution of the Shares; (viii) the fees and expenses associated with
including the Shares for listing on NASDAQ; (ix) all costs and expenses incident
to the travel and accommodation of the Company’s employees on the “roadshow,” if
any; and (x) all other fees, costs and expenses identified in Part II of the
Registration Statement as the responsibility of the Company.
Section 7. Reimbursement of Placement Agent’s Expenses.
     Whether or not this Agreement is terminated, and whether or not the sale to
the Investors of the Shares on any Closing Date is consummated, the Company
agrees to reimburse the Placement Agent, upon demand, for all reasonable and
documented out-of-pocket expenses that shall have been reasonably incurred by
the Placement Agent in connection with the Offering, including, but not limited
to, printing expenses, travel and accommodation expenses, postage, facsimile and
telephone charges (collectively, the “Expenses”), and including reasonable fees
and disbursements of counsel to the Placement Agent in excess of $20,000 (with
such excess not to exceed $30,000), provided, however, that the Company shall in
no event be obligated to reimburse the Placement Agent for expenses in excess of
$60,000 in the aggregate that are incurred without the prior written approval of
the Company.  Notwithstanding any of the foregoing, in the event that the
Offering is consummated, the Company shall pay to the Placement Agent at the
Closing Date (and any Option Closing Date, if applicable) a non-accountable
expense allowance equal to one percent (1.0%) of the gross proceeds of the
Offering (which gross proceeds shall equal the public offering price, as set
forth on the cover page of the final Prospectus Supplement (the “Public Offering
Price”) multiplied by the total number of shares of Common Stock sold in the
Offering on such Closing Date or Option Closing Date, as applicable).
Section 8. Indemnification and Contribution.
     (a) Indemnification of the Placement Agent. The Company agrees to indemnify
and hold harmless the Placement Agent, its officers and employees, and each
person, if any, who controls the Placement Agent within the meaning of the Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Placement Agent or such controlling person may become
subject, under the Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) upon any untrue statement or alleged untrue
statement of a material fact contained in the Base Prospectus, any Preliminary
Prospectus or the Prospectus Supplement (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (iii) in whole or
in part upon any inaccuracy in the representations and warranties of the Company
contained herein; or (iv) in whole or in part upon any failure of the Company to
perform its obligations hereunder or under law; or (v) any act or failure to act
or any alleged act or failure to act by the Placement Agent in connection with,
or relating in any manner to, the Shares or the Offering contemplated hereby,
and which is included as part of or

12



--------------------------------------------------------------------------------



 



referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i), (ii), (iii) or (iv) above, provided
that the Company shall not be liable under this clause (v) to the extent that a
court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by such Placement
Agent through its gross negligence, bad faith or willful misconduct; and to
reimburse such Placement Agent and each such controlling person for any and all
expenses (including the reasonable fees and disbursements of one counsel chosen
by the Placement Agent) as such expenses are reasonably incurred by such
Placement Agent or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent expressly for use in the Registration Statement,
the Base Prospectus, any Preliminary Prospectus or the Prospectus Supplement (or
any amendment or supplement thereto).
     (b) Indemnification of the Company, its Directors and Officers. The
Placement Agent agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of the Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, or any such director, officer or controlling
person may become subject, under the Act, the Exchange Act, or other federal,
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Placement Agent; which consent shall not be unreasonably
withheld), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue or alleged untrue statement of a material fact contained in any
Preliminary Prospectus or Prospectus Supplement (or any amendment or supplement
thereto), or arises out of or is based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in such Preliminary Prospectus or Prospectus
Supplement (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by such Placement
Agent expressly for use therein and to reimburse the Company, or any such
director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that the Placement Agent may otherwise have.
     (c) Information Provided by the Placement Agent. The Company and each
person, if any, who controls the Company within the meaning of the Act or the
Exchange Act, hereby acknowledges that the only information that the Placement
Agent will furnish to the Company expressly for use in any Preliminary
Prospectus or Prospectus Supplement (or any amendment or supplement thereto) are
the statements regarding the Placement Agent set forth under the caption “Plan
of Distribution” in the Prospectus Supplement.
     (d) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability,
which it may have to any indemnified party for contribution to the extent it is
not prejudiced as a proximate result of such failure. In case any such action

13



--------------------------------------------------------------------------------



 



is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless: (i) the indemnified party shall have employed separate counsel
in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the indemnifying party), representing the indemnified parties who
are parties to such action); (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action; or
(iii) the indemnifying party has authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
     (e) Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent or if there be a final non-appealable judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes: (i) an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding; and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (f) Contribution. If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law then each indemnifying party shall contribute to such amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and the Placement Agent on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged

14



--------------------------------------------------------------------------------



 



omission to state a material fact relates to information supplied by the
Company, its directors, its officers or its controlling persons on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
     The Company and Placement Agent agree that it would not be just and
equitable if contributions pursuant to this Section 8(f) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8(f). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 8(f) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(f): (i) the Placement Agent shall not be required
to contribute any amount in excess of the amount of the placement agent fees
actually received by such Placement Agent pursuant to this Agreement; and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.
     (g) Timing of Any Payments of Indemnification. Any losses, claims, damages,
liabilities or expenses for which an indemnified party is entitled to
indemnification or contribution under this Section 8 shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,
liabilities or expenses are incurred, but in all cases, no later than forty-five
(45) days of invoice to the indemnifying party.
     (h) Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement, any Preliminary Prospectus and
the Prospectus Supplement as required by the Act and the Exchange Act.
Section 9. Covenants of the Placement Agent
     (a) The Placement Agent has not distributed and will not distribute any
offering material in connection with the Offering and sale of the Shares other
than the Base Prospectus, any Preliminary Prospectus and the Prospectus
Supplement or the Registration Statement and copies of the documents
incorporated by reference therein and the Subscription Agreement in the form
approved by the Company.
     (b) The Placement Agent will not use or refer to any materials on the
Company’s website in connection with the offering and sale of the Shares.
Section 10. Representations and Indemnities to Survive Delivery.
     The respective indemnities, agreements, representations, warranties and
other statements of the Company or any person controlling the Company, including
its officers and directors, and of the Placement Agent set forth in or made
pursuant to this Agreement, including, but not limited to the indemnity and
contribution agreements contained in Section 8 above, will remain in full force
and effect, regardless of (i) any investigation made by or on behalf of any
Placement Agent or any person controlling such Placement Agent, the Company, its
directors or officers or any persons controlling the Company; (ii) delivery and
acceptance of any Shares and payment therefor hereunder; and (iii) any
termination of this Agreement. A successor to any Placement Agent, or to the
Company, its directors or officers or any

15



--------------------------------------------------------------------------------



 



person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in Section 8
above.
Section 11. Notices.
     All communications hereunder shall be in writing to the parties hereto and
shall be mailed, hand delivered or sent by facsimile with confirmation of
receipt by the intended recipient as follows:
If to the Placement Agent:
Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, California 92660
Facsimile: (949) 720-7215
Attention: Managing Director
With a copy to:
K&L Gates LLP
10100 Santa Monica Boulevard,
Seventh Floor
Los Angeles, California 90067
Facsimile: (310) 552-5001
Attention: Leib Orlanski, Esq.
If to the Company:
Majesco Entertainment Company
160 Raritan Center Parkway
Edison, NJ 08837
Facsimile: (732) 225-5451
Attention: Chief Executive Officer
With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Facsimile: (212) 983-3115
Attention: Todd Mason, Esq.
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
Section 12. Successors.
     This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder. Neither the Company nor the Placement Agent shall
be entitled to assign their rights, or delegate their responsibilities,
hereunder without the prior written consent of the other party hereto.

16



--------------------------------------------------------------------------------



 



Section 13. Partial Unenforceability.
     The invalidity or unenforceability of any section, paragraph or provision
of this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.
Section 14. Governing Law Provisions.
     (a) Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of New York applicable to
agreements made and to be performed in such state.
     (b) Consent to Jurisdiction. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in New York County, New York, or the courts of the
State of New York in each case located in New York County (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.
Section 15. General Provisions.
     This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts (including
via facsimile or emailed document in PDF format), each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
[The remainder of this page has been intentionally left blank. Signature page
follows.]

17



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

MAJESCO ENTERTAINMENT COMPANY
a Delaware corporation
      By:   /s/ Jesse Sutton        Name:   Jesse Sutton        Title:   Chief
Executive Officer     

     The foregoing Placement Agency Agreement is hereby confirmed and accepted
by the Placement Agent as of the date first above written.

          ROTH CAPITAL PARTNERS, LLC    
 
       
By:
  /s/ Aaron M. Gurewitz    
 
  Name: Aaron M. Gurewitz    
 
  Title: Head of Equity Capital Markets    

18